DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2022 has been entered.
Claims 1, 8 and 23-38 are pending, all of which have been considered on the merits.

Status of Previous Rejections
RE: Rejection of claims 1, 8, and 21-34 under 35 USC 112(a), as failing to comply with the enablement requirement:
	Applicants have traversed the rejection on substantially the same grounds as set forth in the 12/6/2021 response.  
	The arguments remain unpersuasive for the reasons set forth in the 2/23/2022 Office Action.
	Applicants further point to paragraphs 0033, 0039, 0065, 0077 and 0102 for support, yet none of these paragraphs provide any correlation between specific free-floating DNA sequences, free-floating RNA sequences or other epigenic markers to cancer, in general, or any specific type of cancer.  
	The rejection is maintained.

RE: Rejection of claims 1, 8 and 24-34 under 35 USC 103 over Zhang et al:
	Applicants have traversed the rejection on the grounds that reliance on Biadillah et al is improper, substantially repeating the arguments in the 12/6/2021 response.
	These arguments remain unpersuasive for the reasons set forth in the 2/23/2022 Office Action. 
	Applicants have further traversed the rejection on the grounds that Zhang et al teach the RNA-containing supernatant should be frozen right away to -80oC, and there is no motivation to remove this step based on Biadillah et al.
	In response, this difference is specifically addressed in the rejection of record.  The rejection is based on the finding that it would have been prima facie obvious to modify the screening method of Zhang et al to permit patients to provide saliva samples using the at home collection system of Biadillah instead of coming into the lab to provide samples.  Collection and shipping are carried out at room temperature, thus satisfying the limitation storing the mixture at room temperature.  
	The rejection is maintained. 


RE: Rejection of claims 1, 8, 23-27 and 33-34 under 35 USC 103 over Xiao et al, in view of Biadillah et al:
	Applicants have presented the same arguments as above (the rejections were addressed en bloc).  For the reasons set forth above, the rejection is maintained.

RE: Rejection of claims 1, 8, and 21-34 under 35 USC 101:
	Applicants have traversed the rejection on the same grounds as set forth in 12/6/2021 response.  
	The arguments remain unpersuasive for the reasons set forth in the 2/23/2022 Office Action.
The rejection is maintained.

Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 23-34 and 36-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for diagnosing and/or monitoring pancreatic cancer and lung cancer, does not reasonably provide enablement for diagnosing and/or monitoring any other form of cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to carry out the invention commensurate in scope with these claims.
The current claims are directed to methods of diagnosing and/or monitoring cancer by analyzing biomarkers, proteins, free-floating DNA and/or free-floating RNA from the non-cellular fraction of saliva samples.  Claims 1 and 37 covers all cancers.  Claims 23 limits the cancers to lung cancer, lung carcinoma (which is interpreted to be synonymous with lung cancer), leukemia, or non-small cell lung carcinoma. Claim 23 is enabled for the species of lung cancers, but not for leukemia.  (Claim 35 limits the cancers to lung cancer, which is enabled).
At the time the invention was filed, it was well-known in the art how to collect saliva, how to separate the non-cellular fraction (which was known to contain proteins (the totality of which represents the salivary proteome), DNA and RNA (the totality of which represents the salivary transcriptome), and other small molecules (at least a part of which represents the salivary metabolome)), and analyze the non-cellular fraction to gather information about the transcriptome, proteome and metabolome (See, e.g. Bonne et al, Genome Medicine, 2012; See Zhang et al, Gastroenterology, 2010; See Xiao et al, Mol Cell Proteonomics, 2012).  
However, in order for the information gathered from the analysis of the non-cellular fraction of saliva to be useful in diagnosing and/or monitoring a specific medical condition, it is necessary for there to be a recognized correlation between the information gathered and a specific medical condition.  Therefore, in order to successfully practice the invention as currently claimed (for all cancers covered by claims 1 and 37, and for the specific cancers covered by claims 23 and 35), there must be a recognized correlation between information which can be gathered from analysis of the non-cellular fraction of saliva and each of the cancers covered by the claims.  To determine if a claim scope is enabled, one takes into consideration both the teachings of the specification, as well as the prior art available as of the filing date of the application.  
	The instant specification provides instruction on how to collect saliva, how to preserve saliva so as to protect the cells and extra-cellular components provided therein, and then provides general instruction to analyze the saliva to “indicate or identify” cells or markers indicative of various diseases, including those diseases specifically recited in claims 21-23 (See Pg. 12 of the as-filed specification).  The specification mostly uses the generic phrase “biomarkers indicative of [disease]” as opposed to any specific biomarkers.  The only specific extra-cellular (used in the sense that it excludes cell surface markers, i.e., must be separate from intact cells) disclosed by the instant specification are:
	TRAIL proteins (cytokines secreted by most cells) to indicate the presence of infection (See Pg. 30)
	oxytocin, melatonin, IL-1, IFN-gamma, and IL-10 as biomarkers for autism (See Pg. 30)
	IFN-gamma as a biomarker for infection (See Pg 30)
	(It is noteworthy that IFN-gamma is described as indicator for two disparate conditions (infection and autism).  This leads one to believe that IFN-gamma cannot be relied upon to diagnose either disease state, as it is non-specific.)
	The specification links other cellular markers or intracellular to different disease states (e.g. presence of tumor cells linked to cancers (See, e.g. Pg 29, 32), the presence of T cell counts and/or the presence of intracellular HIV virus to HIV status (See Pgs. 18, 30), cell expression of certain genes linked to obesity (Pg. 33-34), presence of cells expressing CD44, CD11b or VAP-1 as indicative of COPD (Pg. 37-38)); however these are not relevant to the current claims, which limits to analysis of analytes from the cell-free fraction of saliva.
	The prior art available at the as of the effective filing date of the application does provide a limited number of examples of using the cell-free fraction of saliva for detection and diagnosis of two specific types of cancer: pancreatic cancer and lung cancer.  Specifically, Zhang et al (Gastroenterol, 2010) teaches a combination of four specific genes found in saliva transcriptome that can be used to diagnosis pancreatic cancer.  Xiao et al (Mol Cell Proteonomics, 2012) teach a combination of extracellular proteins that can be used to diagnose lung cancer.  There are prior-art examples where analysis of cellular material from saliva is useful to diagnose other diseases (e.g. Balamane et al, Open Vir J, 2010, where homogenized saliva is used to detect HIV virus), but these are outside the scope of the instant claims.
	Overall, the scope of the claims is much broader than that which is enabled by the limited disclosure of the specification, and the limited number of specific studies available in the prior art.  The specification discloses the concept of diagnosing and/or monitoring a disease, including cancer, through analysis of material from the extracellular fluid fraction of saliva, but fails to provide the necessary information that would correlate specific biomarkers, proteins, free-floating DNA sequences and/or free-floating RNA sequences to any actual diseases, including any actual variation of cancer (including leukemia as recited in claim 23).  Thus, to practice the invention, one would first need to do the work to elucidate which biomarkers, proteins and/or nucleic acid sequences from the extracellular fraction of saliva specifically correlate to any one cancer condition, if any (there may be conditions where there are no specific extracellular biomarkers, proteins or nucleic acid that correlate to said condition).  Such analysis amounts to undue experimentation.  The application is inviting the reader to do the work themselves, instead of providing an enabling disclosure.  The claims are only considered enabled for the narrow scope in which the prior art discloses specific proteins or genes that can be obtained from the extracellular fluid fraction of saliva, including specifically detection of pancreatic cancer (as taught by Zhang et al) and/or detection of lung cancer (as taught by Xiao et al).  

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8 and 23-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1: Claim 1 is directed to a method of diagnosing and/or monitoring a cancer in a subject comprising:
(a) obtaining a saliva sample from the subject;
(b) contacting the saliva sample with a preservation solution;
(c) storing the mixture at room temperature;
(d) separating the cells from the non-cellular fraction of the saliva, wherein the non-cellular fraction comprises analytes selected from the group consisting of biomarkers, proteins, free-floating DNA and free-floating RNA; 
(e) analyzing two or more of the analytes from (d), and
(f) diagnosing and/or monitoring the cancer based on the information gleaned from the analysis of step (e). 
(letterettes added by Examiner)
The claim is directed to a method, which is a statutory category of invention (Step 1: YES).
The step (f) diagnosing and/or monitoring the cancer based on the information gleaned from the analysis of step (e) is a law of nature judicial exception.  The claimed step is correlating information regarding the presence/absence or level of two or more analytes in saliva and the presence or status of a cancer in said source subject.  This step sets forth a judicial exception because this type of correlation is a consequence of natural processes, similar to the naturally occuring correlation found to be a law of nature by the Supreme Court in Mayo Collaborative Svcs v. Prometheus Labs, 566 U.S.__, 132 S Ct. 1289, 1297 (2012).  Additionally, step (f) can be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  Thus, the claim is directed to at least one judicial exception (Step 2A, prong 1: YES), which may be termed a law of nature, an abstract idea or both.  Although step (f) falls under several exceptions (e.g., a mental process-type abstract idea and a law of nature), there are no bright lines between the types of exceptions. See, e.g., MPEP 2106.04(I). For purposes of further discussion, this analysis identifies the recited exception as an abstract idea.   
The claim does include steps in addition to the abstract idea.  These additional steps are considered individually and in combination to determine whether the claim as a whole integrates the abstract idea into a practical application.  MPEP 2106.04(d).  Steps (a)-(e) are directed to the obtaining and processing of the saliva.  They are preparatory steps, and do not further integrate or limit the abstract idea in any way.  Thus these steps do not integrate the abstract idea into a practical application (Step 2A, prong 2: NO). 
The steps in addition to the abstract idea, namely steps (a)-(e), are further considered whether they add significantly more to the abstract idea judicial exception.  As discussed supra, steps (a)-(e) are directed to the obtaining and processing of the saliva.  At the time the application was filed, it was well-understood, routine and conventional to use saliva for diagnostic purposes, and in particular to obtain saliva, provide the sample in a preservative solution until the sample can be processed (See Sindhu et al, J Oral Diseases, 2014, at Pg. 2 “4. Collection of Saliva”; See Biadillah et al (WO 12/177656) at ¶0013), the collecting may be performed at home, and then the sample shipped (at room temperature) for processing at a later point in a lab (See Biadillah et al, ¶0013).  Biadillah et al teach the preferred preservation solution comprises PBS buffered at pH 7.4, 1% paraformaldehyde, 1% FBS, 0.01% NaN3 (See Biadillah et al, ¶0094, and claims 23-34).  Thus, Biadillah et al teach contacting the saliva sample with the exact same preservation solution as required by the instant claims.  Regarding the actual processing and analysis of the saliva, Bonne et al (Genome Medicine, 2012) supports that separation and analysis of the cell-free fraction of saliva was known for diagnostic purposes (See Bonne et al, Pg. 1 at col. 2).  The step (e) of analyzing two or more analytes in the noncellular fraction of merely instructs scientists to use any detection technique to gather data about the presence/absence/level of any one of a large number of potential molecules.  When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes it from well-understood, routine and conventional data gathering activity engaged in by scientists prior to applicants’ invention, and at the time the application was filed.  Each of Zhang et al (Gastroenterology, 2010) and Xiao et al (Mol Cell Proteonomics, 2012) evidence that separation of the cellular from non-cellular fractions of saliva, and then performing molecular analysis of the non-cellular fraction were well-understood, routine and conventional in the art at the time the application was filed.  Therefore, the additional steps (a)-(e) are not considered to amount to significantly more than the abstract idea, the additional steps are directed to sample gathering, and routine processing steps that were well-understood, routine and conventional in the art.  (Step 2B: NO).
Claim 1 is concluded to be patent ineligible.
Regarding claims 8, 28-32 and 36: Claims 8, 28-32 and 36 each further define step (e) analyzing.  The additional limitations are considered as part of Step 2B: additional steps.  However, each of the techniques (which are still recited at a high level of generality) do not change the analysis from that of claim 1.  All of the analysis steps are examples of molecular analysis techniques that were well-understood, routine and conventional in the art at the time the application was made (See Zhang et al and Xiao et al).  Claims 8, 28-32 and 36 are considered to be patent ineligible for the same reasons as claim 1 above. 
Regarding claims 23 and 25: Claims 23 and 35 further limit the cancer being diagnosed and/or monitored.  These claims are subject to the same analysis as claim 1 above, and are thus found to be patent ineligible.
Regarding claims 25-26: Claims 25-26 further limit the preservation solution composition.  This composition is taught within Biadillah et al (See ¶0094, claims 23-34).  The preservation solution is thus well understood, routine and known in the art.  The claims are subject to the same analysis as claim 1 above, and are thus found to be patent ineligible.
Regarding claim 27: Claim 27 requires the separation of the cellular and non-cellular fractions of saliva be performed via centrifugation.  Centrifugation is a well-understood, routine and conventional step that was taught for separation of saliva fractions by Bonne et al, Zhang et al and Xiao et al.  A step of centrifugation does not add significantly more to the judicial exception.  Claim 27 is considered to be patent ineligible for the same reasons as claim 1 above.
Regarding claim 33: Claim 33 further requires an additional step of:
(g) determining a drug treatment for the subject.  
This is an additional step (in addition to (a)-(e) discussed above) in addition to the abstract idea.  This additional step is considered to determine whether the claim as a whole integrates the judicial exception abstract idea into a practical application.  MPEP 2106.04(d).  The effect of steps (a)-(e) have been discussed above.  Step (g) is directed to developing a drug treatment plan for the subject.  The claim does not require application of the treatment to the patient.  Thus mental step of determining a drug treatment does not integrate the abstract idea into a practical application (such as a particular treatment).  (Step 2A, prong 2: NO).
The additional step (g) is further considered as to whether it adds significantly more to the abstract idea judicial exception.  As explained in the preceding paragraph, the determining step does not require any particular application of the results of the diagnosis and/or monitoring abstract idea. The determining step is recited at such high level of generality that it provide no meaningful limitation, such as effecting a particular treatment, that distinguish these step from well-understood, routine and conventional medical care steps engaged in by doctors as part of standard of care.  Therefore, the additional step is considered to not amount to significantly more than the abstract idea judicial exception (Step 2B: NO).
Claim 33 is concluded to be patent ineligible.

Regarding claim 34: Claim 34 requires a further step of:
(g’) analyzing the cells.
This is an additional step (in addition to (a)-(e) discussed above) in addition to the abstract idea.  This additional step is considered to determine whether the claim as a whole integrates the judicial exception abstract idea into a practical application.  MPEP 2106.04(d).  The effect of steps (a)-(e) have been discussed above. Step (g’) is directed to analyzing the cells.  The cells are unrelated to and distinct from the abstract idea.  Therefore claim 34, as a whole, does integrate the abstract idea judicial into a practical application because the additional step (g’) has no relation to the abstract idea (Step 2A, prong 2: NO).
The additional step (g) is further considered as to whether it adds significantly more to the abstract idea judicial exception.  The answer is no.  The analysis step is recited at such a high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes the step of ‘analyzing cells’ from well-understood, routine and conventional data gathering activity engaged in by scientists prior to applicants’ invention, and at the time the application was filed (such as that taught by Biadillah et al) (Step 2B: NO).  The claim is held to be patent ineligible. 

Regarding claim 37: Claim 37 is directed to a method of diagnosing and/or monitoring a cancer in a subject comprising:
(a) obtaining a saliva sample from the subject;
(b) contacting the saliva sample with a preservation solution;
(c) storing the mixture at room temperature;
(d) separating the cells from the non-cellular fraction of the saliva, wherein the non-cellular fraction comprises analytes selected from the group consisting of biomarkers, proteins, free-floating DNA and free-floating RNA; 
(e) analyzing two or more of the analytes from (d), 
(f) diagnosing and/or monitoring the cancer based on the information gleaned from the analysis of step (e);
(g) determining a drug treatment for the subject; and
(h) administering the drug treatment for the subject. 
(letterettes added by Examiner)
The claim is directed to a method, which is a statutory category of invention (Step 1: YES).
The step (f) diagnosing and/or monitoring the cancer based on the information gleaned from the analysis of step (e) is considered a law of nature judicial exception.  The claimed step is correlating information regarding the presence/absence or level of two or more analytes in saliva and the presence or status of a cancer in said source subject.  This step sets forth a judicial exception because this type of correlation is a consequence of natural processes, similar to the naturally occuring correlation found to be a law of nature by the Supreme Court in Mayo Collaborative Svcs v. Prometheus Labs, 566 U.S.__, 132 S Ct. 1289, 1297 (2012).  Additionally, step (f) can be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent mental process-type abstract ideas.  Thus, the claim is directed to at least one judicial exception (Step 2A, prong 1: YES), which may be termed a law of nature, an abstract idea or both.  Although step (f) falls under several exceptions (e.g., a mental process-type abstract idea and a law of nature), there are no bright lines between the types of exceptions. See, e.g., MPEP 2106.04(I). For purposes of further discussion, this analysis identifies the recited exception as an abstract idea.   
The claim does include steps in addition to the abstract idea.  These additional steps are considered individually and in combination to determine whether the claim as a whole integrates the judicial exception abstract idea into a practical application.  MPEP 2106.04(d).  Steps (a)-(e) are directed to the obtaining and processing of the saliva.  They are preparatory steps, and do not further integrate or limit the abstract idea judicial exception in any way.  Thus these steps do not integrate the abstract idea into a practical application.  Steps (g) and (h) are directed to developing a drug treatment plan and administration of the drug treatment.  Although steps (g) and (h) indicate that a drug treatment is to be determined and administered, the limitations of steps (g) and (h) do not provide any information as to how the patient is to be treated, or what the drug treatment is, but instead covers any possible drug treatment that a doctor decides to administer to the patient. In fact, the limitations of steps (g) and (h) are recited at such high levels of generality that they do not even require a doctor to take the information from the diagnosis and/or monitor step into account when deciding which drug treatment to administer, making the limitations’ inclusion in this claim at best nominal.  Therefore the additional steps do not serve to integrate the abstract idea into a practical application (such as effecting a particular treatment for cancer) (Step 2A, prong 2: NO).
The steps in addition to the abstract idea, namely steps (a)-(e) and (g)-(h), are further considered whether they add significantly more to the abstract idea judicial exception.  Steps (a)-(e) are directed to the obtaining and processing of the saliva.  At the time the application was filed, it was well-understood, routine and conventional to use saliva for diagnostic purposes, and in particular to obtain saliva, provide the sample in a preservative solution until the sample can be processed (See Sindhu et al, J Oral Diseases, 2014, at Pg. 2 “4. Collection of Saliva”; See Biadillah et al (WO 12/177656) at ¶0013), the collecting may be performed at home, and then the sample shipped (at room temperature) for processing at a later point in a lab (See Biadillah et al, ¶0013).  Biadillah et al teach the preferred preservation solution comprises PBS buffered at pH 7.4, 1% paraformaldehyde, 1% FBS, 0.01% NaN3 (See Biadillah et al, ¶0094, and claims 23-34).  Thus, Biadillah et al teach contacting the saliva sample with the exact same preservation solution as required by the instant claims.  Regarding the actual processing and analysis of the saliva, Bonne et al (Genome Medicine, 2012) supports that separation and analysis of the cell-free fraction of saliva was known for diagnostic purposes (See Bonne et al, Pg. 1 at col. 2).  The step (e) of analyzing two or more analytes in the noncellular fraction of merely instructs scientists to use any detection technique to gather data about the presence/absence/level of any one of a large number of potential molecules.  When recited at this high level of generality, there is no meaningful limitation, such as a particular treatment, in these steps that distinguishes it from well-understood, routine and conventional data gathering activity engaged in by scientists prior to applicants’ invention, and at the time the application was filed.  Each of Zhang et al (Gastroenterology, 2010) and Xiao et al (Mol Cell Proteonomics, 2012) evidence that separation of the cellular from non-cellular fractions of saliva, and then performing molecular analysis of the non-cellular fraction were well-understood, routine and conventional in the art at the time the application was filed.  Steps (g) and (h) are directed to determining drug treatment, and administering the drug treatment.  As explained in the preceding paragraph, the determining and administering steps do not require any particular application of the results of the diagnosis and/or monitoring abstract idea. They are recited at such high levels of generality that they provide no meaningful limitation, such as effecting a particular treatment, that distinguish these steps from well-understood, routine and conventional medical care steps engaged in by doctors as part of standard of care.  Therefore, the additional steps are considered to not amount to significantly more than the abstract idea judicial exception, the additional steps are directed to sample gathering, and routine processing steps that were well-understood, routine and conventional in the art.  (Step 2B: NO).
Claim 37 is concluded to be patent ineligible.
Regarding claim 38: Claim 38 further defines step (e) analyzing.  The additional limitations are considered as part of Step 2B: additional steps.  However, the techniques (which are still recited at a high level of generality) do not change the analysis from that of claim 37.  The analysis steps are examples of molecular analysis techniques that were well-understood, routine and conventional in the art at the time the application was made (See Zhang et al and Xiao et al).  Claim 38 is considered to be patent ineligible for the same reasons as claim 37 above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 24-34 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (Gastroenterology, 2010), in view of Biadillah et al (WO 12/177656).
	Zhang et al compares the proteomic and transcriptome profiles of saliva from healthy patients, patients with chronic pancreatitis and patients with pancreatic cancer to identify a set of transcriptomic biomarkers that can be used for early detection of pancreatic cancer.  Zhang et al identify a combination of four free-floating mRNA biomarkers that serve to screen for pancreatic cancer (KRAS, MBD3L2, ACRV1 and DPMI) (See Zhang et al, Pg 5 “Identification and Validation of mRNA ...” and Pg 5-6 “Predictive Models using the Validated...”).  
The saliva used in the study was collected by having patients spit into a tube, then the saliva was centrifuged to separate cells from supernatant (See Zhang et al Pg 3 and Supplemental material “Protocol for saliva collection”). The supernatant was then stored at -80o while awaiting processing.  For at least the validation phase, the supernatant was recovered, RNA was isolated therefrom, and subject to qPCR to detect presence of the selected mRNA biomarkers (See Zhang et al, Pg. 3-4 “Validation of mRNA biomarkers...”).  Zhang et al report they were able to 100% discriminate between pancreatic cancer patients and healthy control subjects by testing for the combination of KRAS, MBD3L2, ACRV1 and DPMI mRNA (See Zhang et al, Pg. 5 “Identification and Validation of mRNA...” and Pgs. 5-6 “Predictive Models using the Validated...”). Zhang et al state their technique can be used to as a saliva-based diagnostic and detection test for pancreatic cancer (See Zhang et al, Pg. 6-7 “Discussion” (paragraph spanning pages 6-7)).

Biadillah et al provide a collection system that permits for home-based collection of saliva.  The collection system comprises a sample collection device that houses a preservative solution.  The donor can spit into the sample collection device, the saliva sample is preserved by the preservation solution, and then the donor ships the sample collection system into a lab, where it can be processed (See Biadillah et al, ¶0013, 0016-0017).  The preservation solution protects the cellular content of the saliva sample until it is later processed at a lab.  The preferred preservation solution comprises PBS buffered at pH 7.4, 1% paraformaldehyde, 1% FBS, 0.01% NaN3 (See Biadillah et al, ¶0094, and claims 23-34).  A 1:1 ratio of saliva to preservation solution is preferred (See Biadillah et al, id).

	Regarding claims 1, and 24-27: While Zhang et al only test patients to validate their biomarker panel (as opposed to actually screening subjects of unknown disease status), Zhang et al suggests their method can be used to screen patients for pancreatic cancer.  Thus Zhang et al is considered to disclose a method of diagnosing pancreatic cancer (a cancer) in a subject, comprising:
	obtaining a saliva sample from the subject;
	separating (via centrifugation) the noncellular fraction (which includes biomarkers, proteins, free-floating DNA and free-floating RNA from the cells), and
	analyzing the RNA of the non-cellular fraction to detect for KRAS, MBD3L2, ACRV1 and DPMI mRNA (which reads on analyzing two or more analytes selected from...free-floating RNA), wherein presence of mRNA for KRAS, MBD3L2, ACRV1 and DPMI indicates presence of pancreatic cancer (to diagnose and/or monitor the medical condition).
	The method of Zhang et al differs from the instant claims in that Zhang et al obtain the saliva from subjects in a lab setting, and immediately separate the cellular and non-cellular fractions via centrifugation, and then freezing.  Zhang et al do not teach contacting the saliva sample with a preservation solution, nor storing the mixture at room temperature prior to separating the cellular and non-cellular fractions.
	  Zhang et al collects the saliva in a lab.  After collection, Zhang et al is able to immediately process the sample.  It has been entered into the record as admitted prior art that human patients prefer home-based sample collection options, when possible, as opposed to going into a lab to have the sample collected.  Home-based collection methods also permit for a wider geographical range of participants (See Biadillah et al, ¶0008). Given that Biadillah et al teach an appropriate system for at-home collection of saliva, one having ordinary skill in the art would have found it prima facie obvious to modify the screening method of Zhang et al to permit patients to provide saliva samples using the at-home collection system of Biadillah et al instead of coming into the lab to provide samples.  The motivation to make this modification would be to cater to provide greater convenience to the patients and also to expand the availability of the screening procedure across a geographically larger patient population.  One would have had a reasonable expectation that saliva collected in the at-home collection system of Biadillah et al would have been suitable for collecting, storing and providing the saliva samples to a laboratory where, once at the lab, the screening methods of Zhang et al can be carried out because Biadillah et al teach the preservative solution therein protects the integrity of the sample material for downstream analysis (See Biadillah et al, ¶0023, 0027).  
	The method of Zhang et al, modified to involve at-home collection of saliva using the collection system of Biadillah et al meets the claim limitations:
	obtaining a saliva sample from a subject;
	contacting the saliva sample with a 1:1 ratio with preservation solution for stabilizing cells, biomarkers, proteins, free-floating DNA, and free-floating RNA in the saliva sample to form a mixture, wherein the preservation solution includes 1% paraformaldehyde, 1% FBS (a serum protein from animal species), and 0.01% sodium azide, wherein the preservation solution is buffered at a pH of 7.4; and
	storing the mixture at room temperature (as collection and shipping is carried out at room temperature); and then subsequently performing the separation, analysis and diagnosis steps of Zhang et al, as discussed above. 
	Regarding claim 8: Following the discussion of claim 1 above, the modified method of Zhang et al involves mRNA analysis using qPCR, which reads on molecular analysis.  
	Regarding claims 28-32: Claims 28-32 recite that the analyzing step comprises sequencing [of genetic material].  Sequencing, on its own, does not permit diagnosis or monitoring of any disease.  Sequencing would only be useful if genes identified during sequencing/as a result of said sequencing were then considered as markers for a disease state.  Zhang et al identify four genes whose presence indicates pancreatic cancer.  Zhang et al use qPCR to identify the presence of these, however at the time the invention was made, methods of sequencing the RNA and (cDNA generated therefrom) were known alternative means to identify gene (and epigenetic modifications) presence in a sample (See Biadillah et al, ¶0098).  One could thus have substituted DNA, RNA and/or full genome sequencing (in so far as is possible using free-floating DNA and/or RNA) and then identified the presence or absence of KRAS, MBD3L2, ACRV1 and DPMI based off the sequencing information to achieve the screening.  
	Regarding claim 33: It is noted that claim 33 does not require a step of starting the patient on a drug treatment, but rather only requires a mental step of determining a drug treatment for the subject (assuming they are diagnosed with the medical condition or shown to have progression of the medical condition).  Official notice is taken that drug treatments for pancreatic cancer were known.  The person of ordinary skill in the art carrying out the modified method of Zhang et al, in view of Biadillah et al, would be a medical professional, in particular a doctor who is screening a patient for pancreatic cancer.  It is submitted that knowledge of such drug treatments for pancreatic cancer would be within the purview of such a doctor.  Thus, if a patient sample screened using the modified method of Zhang et al in view of Biadillah et al did indicate the presence of pancreatic cancer, the administering doctor would have found it prima facie obvious to at least give mental consideration to the drug treatments available for the patient, thus meeting the claim limitation determining a drug treatment for the subject.  The doctor would have been motivated to consider drug treatments available for the patient because doctors aim to treat patients.  Whether or not the drug treatment would ultimately be implemented would depend on additional considerations.  
	Regarding claim 34: The broadest reasonable interpretation of claim 34 permits for the analysis of the cells to be visual analysis of the cell pellet, as the supernatant is separated.  In carrying out the method of Zhang et al modified by Biadillah et al, the person carrying out the separating step will necessarily visually observe the cells to separate the supernatant, and thus will meet the limitation analyzing the cells. 
	Regarding claim 36: Following the discussion of claim 1 above, Zhang et al analyze mRNA from the supernatant for the 4 markers, this reads on wherein the two or more analytes are ... free-floating RNA.
	Regarding claim 37: For the reasons discussed above it would have been prima facie obvious to modify the screening method of Zhang et al to permit patients to provide saliva samples using the at-home collection system of Biadillah et al instead of coming into the lab to provide samples. 
	The method of Zhang et al, modified to involve at-home collection of saliva using the collection system of Biadillah et al meets the claim limitations as follows:
	obtaining a saliva sample from a subject;
	contacting the saliva sample with a 1:1 ratio with preservation solution for stabilizing cells, biomarkers, proteins, free-floating DNA, and free-floating RNA in the saliva sample to form a mixture, wherein the preservation solution includes 1% paraformaldehyde, 1% FBS (a serum protein from animal species), and 0.01% sodium azide, wherein the preservation solution is buffered at a pH of 7.4; and
	storing the mixture at room temperature (as collection and shipping is carried out at room temperature); and then subsequently performing the separation, analysis and diagnosis steps of Zhang et al, as discussed above. 
	Official notice was previously taken that drug treatments for pancreatic cancer were known.  As Applicants have not traversed this fact, it is entered into the record as agreed upon prior art.  See MPEP 2144.03(C). The person of ordinary skill in the art carrying out the modified method of Zhang et al, in view of Biadillah et al, would be a medical professional, in particular a doctor who is screening a patient for pancreatic cancer.  It is submitted that knowledge of such drug treatments for pancreatic cancer would be within the purview of such a doctor.  Thus, if a patient sample screened using the modified method of Zhang et al in view of Biadillah et al did indicate the presence of pancreatic cancer, the administering doctor would have found it prima facie obvious to at least give mental consideration to the drug treatments available for the patient, thus meeting the claim limitation determining a drug treatment for the subject, and in order to improve the state of the patient, to further administer the drug treatment to the subject.  The motivation to consider drug treatments, and then apply drug treatments is implicit in the desire to treat human subjects for known diseases. 
Regarding claim 38: Following the discussion of claim 37 above, Zhang et al analyze mRNA from the supernatant for the 4 markers, this reads on wherein the two or more analytes are ... free-floating RNA.

Claims 1, 8, 23-27, 33-34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al (Mol and Cell Proteonomics, 2012), evidenced by Zhang et al (PLoS One, 2010), in view of Biadillah et al (WO 12/177656).
Xiao et al teaches use of human saliva to screen for lung cancer.  Xiao et al compare the extracellular secreted proteins in saliva from healthy patients to patients with lung cancer to identify a set of salivary proteins that can be used for lung cancer screening and detection (See Xiao et al, Pg. 2, col. 1).  Xiao et al identify a combination of HP, AZGP1 and human calprotectin as proteins that serve to screen for lung cancer (See Xiao et al, Pg. 5 “Verification of Candidates in...”).  
The saliva used in the study was collected by the method of Zhang et al (PloS One, 2010) (See Xiao et al, Pg. 2 “Patients and Study Design”).  Zhang et al is made of record, and Supplemental Fig. 3 shows that the saliva is collected by having patients spit into a tube, then the saliva was centrifuged to separate cells from supernatant (See Zhang et al Supplemental material “Protocol for saliva collection”).  The supernatant was then stored at -80o while awaiting processing (See Xiao et al, id).  
For at least the validation phase, the supernatants were recovered, pooled, and proteins were analyzed using immunoassays (See Xiao et al, Pg. 5, “Verification of Candidates in Discovery...”).  Xiao et al state that the three salivary proteins HP, AZGP1 and human calprotectin can be used as discriminatory biomarkers to differentiate lung cancer patients from healthy control subjects. Xiao et al teach a saliva test can be conducted in a clinic to test for these three biomarkers to detect lung cancer at an earlier time point (See Xiao et al, Pg. 10, spanning columns 1-2). 

The teachings of Biadillah et al are set forth above. 

Regarding claims 1, 23-27: While Xiao et al only test patients to validate their biomarker panel (as opposed to actually screening subjects of unknown disease status), Xiao et al suggests their method can be used to screen patients for lung cancer.  Thus Xiao et al is considered to disclose a method of diagnosing lung cancer (a cancer) in a subject, comprising:
	obtaining a saliva sample from the subject;
	separating (via centrifugation) the noncellular fraction (which includes biomarkers, proteins, free-floating DNA and free-floating RNA from the cells), and
	analyzing the proteome of the non-cellular fraction to detect for HP, AZGP1 and human calprotectin (which reads on analyzing two or more analytes selected from...proteins), wherein presence of HP, AZGP1 and human calprotectin indicates presence of lung cancer (to diagnose and/or monitor the medical condition).
	The method of Xiao et al differs from the instant claims in that Xiao et al obtain the saliva from subjects in a lab setting, and immediately separate the cellular and non-cellular fractions via centrifugation.  Xiao et al do not teach contacting the saliva sample with a preservation solution, nor storing the mixture at room temperature prior to separating the cellular and non-cellular fractions.
	  Xiao et al collects the saliva in a lab.  After collection, Xiao et al is able to immediately process the sample.  Official notice is taken that human patients prefer home-based sample collection options, when possible, as opposed to going into a lab to have the sample collected.  Home-based collection methods also permit for a wider geographical range of participants (See Biadillah et al, ¶0008). Given that Biadillah et al teach an appropriate system for at-home collection of saliva, one having ordinary skill in the art would have found it prima facie obvious to modify the screening method of Xiao et al to permit patients to provide saliva samples using the at-home collection system of Biadillah et al instead of coming into the lab to provide samples.  The motivation to make this modification would be to cater to provide greater convenience to the patients and also to expand the availability of the screening procedure across a geographically larger patient population.  One would have had a reasonable expectation that saliva collected in the at-home collection system of Biadillah et al would have been suitable for collecting, storing and providing the saliva samples to a laboratory where, once at the lab, the screening methods of Xiao et al can be carried out because Biadillah et al teach the preservative solution therein protects the integrity of the sample material for downstream analysis (See Biadillah et al, ¶0023, 0027).  
	The method of Xiao et al, modified to involve at-home collection of saliva using the collection system of Biadillah et al meets the claim limitations:
	obtaining a saliva sample from a subject;
	contacting the saliva sample with a 1:1 ratio with preservation solution for stabilizing cells, biomarkers, proteins, free-floating DNA, and free-floating RNA in the saliva sample to form a mixture, wherein the preservation solution includes 1% paraformaldehyde, 1% FBS (a serum protein from animal species), and 0.01% sodium azide, wherein the preservation solution is buffered at a pH of 7.4; and
	storing the mixture at room temperature (as collection and shipping is carried out at room temperature); and then subsequently performing the separation, analysis and diagnosis steps of Xiao et al, as discussed above. 
Regarding claim 8: Following the discussion of claim 1 above, the modified method of Xiao et al involves protein analysis using immunoassays, which reads on molecular analysis.  
	Regarding claim 33: It is noted that claim 33 does not require a step of starting the patient on a drug treatment, but rather only requires a mental step of determining a drug treatment for the subject (assuming they are diagnosed with the medical condition or shown to have progression of the medical condition).  Official notice is taken that drug treatments for lung cancers were known.  The person of ordinary skill in the art carrying out the modified method of Xiao et al, in view of Biadillah et al, would be a medical professional, in particular a doctor who is screening a patient for lung cancer.  It is submitted that knowledge of such drug treatments for lung cancer would be within the purview of such a doctor.  Thus, if a patient sample screened using the modified method of Xiao et al in view of Biadillah et al did indicate the presence of lung cancer, the administering doctor would have found it prima facie obvious to at least give mental consideration to the drug treatments available for the patient, thus meeting the claim limitation determining a drug treatment for the subject.  The doctor would have been motivated to consider drug treatments available for the patient because doctors aim to treat patients.  Whether or not the drug treatment would ultimately be implemented would depend on additional considerations.  
	Regarding claim 34: The broadest reasonable interpretation of claim 34 permits for the analysis of the cells to be visual analysis of the cell pellet, as the supernatant is separated.  In carrying out the method of Xiao et al modified by Biadillah et al, the person carrying out the separating step will necessarily visually observe the cells to separate the supernatant, and thus will meet the limitation analyzing the cells. 
Regarding claim 37: For the reasons discussed above it would have been prima facie obvious to modify the screening method of Xiao et al to permit patients to provide saliva samples using the at-home collection system of Biadillah et al instead of coming into the lab to provide samples. 
	The method of Xiao et al, modified to involve at-home collection of saliva using the collection system of Biadillah et al meets the claim limitations:
	obtaining a saliva sample from a subject;
	contacting the saliva sample with a 1:1 ratio with preservation solution for stabilizing cells, biomarkers, proteins, free-floating DNA, and free-floating RNA in the saliva sample to form a mixture, wherein the preservation solution includes 1% paraformaldehyde, 1% FBS (a serum protein from animal species), and 0.01% sodium azide, wherein the preservation solution is buffered at a pH of 7.4; and
	storing the mixture at room temperature (as collection and shipping is carried out at room temperature); and then subsequently performing the separation, analysis and diagnosis steps of Xiao et al, as discussed above. 
Official notice was previously taken that drug treatments for lung cancer were known.  As Applicants have not traversed this fact, it is entered into the record as agreed upon prior art.  See MPEP 2144.03(C).  The person of ordinary skill in the art carrying out the modified method of Xiao et al, in view of Biadillah et al, would be a medical professional, in particular a doctor who is screening a patient for lung cancer.  It is submitted that knowledge of such drug treatments for lung cancer would be within the purview of such a doctor.  Thus, if a patient sample screened using the modified method of Xiao et al in view of Biadillah et al did indicate the presence of lung cancer, the administering doctor would have found it prima facie obvious to at least give mental consideration to the drug treatments available for the patient, thus meeting the claim limitation determining a drug treatment for the subject, and in order to improve the state of the patient, to further administer the drug treatment to the subject.  The motivation to consider drug treatments, and then apply drug treatments is implicit in the desire to treat human subjects for known diseases. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633